                                          Case 4:19-cv-02534-JSW Document 68 Filed 04/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JIAJIE ZHU,                                       Case No. 19-cv-02534-JSW (TSH)
                                   8                    Plaintiff,
                                                                                           DISCOVERY ORDER
                                   9             v.
                                                                                           Re: Dkt. Nos. 53, 54, 58
                                  10     JING LI, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The parties have a discovery dispute over the format of Defendants’ document production.
                                  14   Plaintiff argues that “what has been produced has been produced without any sense or
                                  15   organization, and not in any searchable format.” ECF No. 53 at 7. “[W]hat has been produced,
                                  16   for the vast majority of produced documents, are largely illegible hundred-page .pdfs for which no
                                  17   OCR was done and for which the documents are in such poor shape that despite plaintiff’s efforts
                                  18   to perform optical character recognition pages, has been unsuccessful. [¶] Moreover, the
                                  19   documents do not appear to be in any organizational format. Personal expense reimbursement
                                  20   requests from Mr. Chen are interspersed with packing slips or bills of lading. Multiple
                                  21   transactions are lumped together as though they were part of one document, when they have no
                                  22   logical relationship and either are many separate documents or have been shuffled.” Id. at 7-8.
                                  23          Defendants respond that “Defendants’ counsel processed hard copies of documents—in the
                                  24   way that they were kept in the ordinary course of business—through an ediscovery vendor, which
                                  25   scanned and OCR’d them to the best of its ability. Defendants’ counsel then produced to
                                  26   Plaintiff’s counsel each of the files the e-discovery vendor created from the hard copies.” ECF
                                  27   No. 54 at 5. “Moreover, Plaintiff has cited to no authority that requires Defendants to do any more
                                  28   than they have done already: produce all non-privileged documents as they were kept in the
                                           Case 4:19-cv-02534-JSW Document 68 Filed 04/09/21 Page 2 of 2




                                   1   ordinary course of business.”

                                   2          To see who was telling the truth, the Court ordered Plaintiff to file a few examples of the

                                   3   lengthy .pdf files he asserts are improper. ECF No. 57. Plaintiff has done so, ECF No. 58, and the

                                   4   Court has had the opportunity to review those examples.

                                   5          The document production is as Plaintiff describes. Federal Rule of Civil Procedure

                                   6   34(b)(2)(E)(i) states that unless otherwise stipulated or ordered by the court, “[a] party must

                                   7   produce documents as they are kept in the usual course of business or must organize and label

                                   8   them to correspond to the categories in the request.” There has been no stipulation or order

                                   9   otherwise, and Defendants certainly did not organize and label their documents to correspond to

                                  10   the categories in the request. Therefore, they were obligated to produce them as they are kept in

                                  11   the usual course of business.

                                  12          However, Defendants did not do that either. Nobody keeps their hard copy documents in
Northern District of California
 United States District Court




                                  13   one enormous pile, with no staples or paper clips, folders, drawers, boxes, or any organizational

                                  14   structure. The Court orders Defendants to recollect their documents and produce them in

                                  15   compliance with Rule 34. This means, at a minimum, that each document must be separately

                                  16   unitized (i.e., it must be clear where each document begins and ends and what is an attachment to

                                  17   what) and whatever organizational structure the documents are stored in (such as folders) must be

                                  18   replicated in the production. The Court orders Defendants to do this within 30 days.1

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: April 9, 2021

                                  22
                                                                                                     THOMAS S. HIXSON
                                  23                                                                 United States Magistrate Judge
                                  24

                                  25

                                  26
                                       1
                                  27     Based on ECF No. 67 and the discussion at the hearing, it appears that the OCR problem has
                                       largely been solved. To the extent that the searchability of the documents remains less than
                                  28   perfect, that’s obviously because of the low quality of the hard copy documents themselves and is
                                       not Defendants’ fault.
                                                                                         2
